
	

114 SRES 198 ATS: Commemorating the 150th anniversaries of the ratification of the 13th, 14th, and 15th Amendments to the Constitution of the United States, often referred to as the “Second Founding” of the United States.
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 198
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2015
			Mr. Leahy (for himself and Mr. Lee) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 150th anniversaries of the ratification of the 13th, 14th, and 15th Amendments to
			 the Constitution of the United States, often referred to as the Second Founding of the United States.
	
	
 Whereas, in 1787, delegates from the original 13 States gathered in Philadelphia to propose and ratify a new guiding charter, the Constitution of the United States, for the young republic;
 Whereas George Washington, James Madison, and the other delegates managed to craft the most durable form of government in world history, one that provided for its own revision and, therefore, allowed future generations to continue to build a “more perfect Union”;
 Whereas following the Civil War, President Lincoln and his generation did just that, ratifying a series of transformational amendments that gave the United States what Lincoln promised at Gettysburg, “a new birth of freedom”;
 Whereas the Second Founding of the United States began in earnest on January 31, 1865, when Congress passed the 13th Amendment to the Constitution of the United States and sent it to the States for ratification;
 Whereas the next day, President Lincoln signed the 13th Amendment to the Constitution of the United States, calling it a “King’s cure” for the evil of slavery;
 Whereas the people of the United States ratified the 13th Amendment to the Constitution of the United States on December 6, 1865, banning slavery and forced labor;
 Whereas the people of the United States next ratified the 14th Amendment to the Constitution of the United States on July 9, 1868, enshrining a host of new constitutional guarantees;
 Whereas the 14th Amendment to the Constitution of the United States granted United States citizenship to everyone born on the soil of, and subject to the jurisdiction of, the United States, protected fundamental rights like free speech from State abuses, ensured due process of law for the people of the United States, and guaranteed equality for all of the people of the United States;
 Whereas the people of the United States ratified the 15th Amendment to the Constitution of the United States on February 3, 1870, guaranteeing the right to vote free from racial discrimination;
 Whereas the ratification of this series of amendments truly constituted a “Second Founding” for the United States; and
 Whereas the 150th anniversary of the Second Founding occurs over the course of the next 5 years: Now, therefore, be it
		
	
 That the Senate— (1)commemorates the 150th anniversaries of the ratification of the 13th, 14th, and 15th Amendments to the Constitution of the United States – the Second Founding of the United States;
 (2)designates the year of 2015 as the Sesquicentennial of Our Nation’s Second Founding, New Birth of Freedom: Commemorating the Thirteenth, Fourteenth, and Fifteenth Amendments;
 (3)encourages State and local governments to join in the Sesquicentennial celebration by organizing appropriate ceremonies, activities, and educational outreach; and
 (4)encourages the people of the United States to explore the history and significance of the Second Founding and to celebrate the continuing importance to our Constitution and to the United States of the 13th, 14th, and 15th Amendments to the Constitution of the United States.
			
